JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 840'). It is
ORDERED AND ADJUDGED that the district court’s order filed April 22, 2009, 2009 WL 1076695, be affirmed. The district court properly dismissed the complaint without jorejudice. Ajopellant failed to state any of his asserted constitutional claims against appellees, none of whom are government entities, because the amendments to the U.S. Constitution impose limits only on the federal and state governments. See, e.g., Nat’l Black Police Ass’n v. Velde, 712 F.2d 569, 580 (D.C.Cir.1983). Because the criminal statutes that form the basis for some of appellant’s claims do not expressly contain private rights of action, the district court properly dismissed as to those claims as -well. See, e.g., U.S. v. Guest, 383 U.S. 745, 755, 86 S.Ct. 1170, 16 L.Ed.2d 239 (1966). Inasmuch as the district court properly dismissed all the claims that could have served as a basis for federal jurisdiction, the district court did not abuse its discretion by declining to exercise supplemental jurisdiction over the pendent state and common law claims. See 28 U.S.C. § 1367(c)(3); Shekoyan v. Sibley International, 409 F.3d 414, 423-24 (D.C.Cir.2005), cert. denied, 546 U.S. 1173, 126 S.Ct. 1337, 164 L.Ed.2d 53 (2006).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.